Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		STATUS OF THE CLAIMS
Claims 1, 7, 11, 16, 20, 26, 30, 31-33, 35 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-19-22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (20140308424) in view of Han (2013/0156893), and Pottle, R. “Make your own vegetable powders” and DehydratorLab.
Bai et al. discloses a process of making a dried pulp from unprocessed raw materials where a fruit pulp is dried and a density modifying ingredient is added (title and abstract).  The step of separating the flesh from the peel of a green banana is seen in that the pulp of the fruit can be used.  One step is used in reducing the flesh to particular particle sizes of .5 -30 mm in particularly 5-6 mm (500 microns to 30,000 microns ) (paragraphs 0065—0069).  The pulp can be freeze dried (0086).  Steps I to 3 are processed at within the claimed temperature range, as no temperatures are disclosed in the reference.  Claim 1 differs from the reference in the particular use of green bananas, and in the use of a two-step drying process, and in the use of an upper limit of 800 microns in particle size. However, Han discloses a process of making a banana product by subjecting unpeeled green bananas to heat treatment at a temperature high enough to gelatinize the starch present in the unpeeled bananas, and then comminuting the unpeeled banana to make a puree (abstract).  Table 1 discloses a banana puree without the green peel.  Han also discloses that various types of green banana pulps were known as in Table 1, items 1 and 2 which did not contain the green peel.   Since, no amount of time is claimed between drying steps, it is seen that the stages would have been encompassed in reducing the particle size of the flesh from  100 microns to 800 microns.   Also, the first particle size range of 0.2cm3 is seen to have been encompassed in comminuting the pulp up to 500 microns as disclosed by Bai et al. The limitation of 800 microns is seen to have been encompassed in the range up to 5000 microns.  Since, the particles sizes are so minute, no patentable distinction is seen at this time in using  microns size up to 5000 microns.  In addition, it would have been within the skill of the ordinary worker to choose a particular particle size depending on the type of fruit claimed, since the banana puree can be dried to a powder as disclosed by Han (abstract).  Nothing has been disclosed that particle size of the powder of Han was not within the claimed range of particle sizes after drying.  
Also, Pottle discloses that it was known to make just about any uncooked vegetable or fruit into a powder with no additives.  The reference to Pottle discloses reducing the vegetables in size and dehydrating them, and then using a high-speed blender to make a powder (pages 2 and 3).  After a heat treatment, the banana is comminuted by any conventional equipment, such as a blender, or other pureeing equipment (0087).  Claim 1 further requires drying the particles of flesh at a temperature of from 15 to 48 C.   DehydratorLab discloses dehydrating unripe or ripe bananas having a ¼ inch thickness and dehydrating at from 52-57 C (125-135 F) for 6-12 hours, (first paragraph, and Part 1, step 7).  The bananas can be sliced into ¼ inch coins or lengthwise or the bananas can be smashed to a thickness of about 0.3 cm. (How to make …leather ).  Even though, 52 C is higher than 48 C, no patentable distinction is seen at this time in using a little more heat, especially as the banana pieces in the references are seen to have been an uncooked product.  
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to separate the flesh from the peel of bananas, to use green bananas and to reduce the flesh to small particles of 800 and less, and to use a two-step drying process at particular temperatures which would have maintained a raw food as shown by the combined references.   One would have been motivated to use the above steps as disclosed by Han et al. ,  Pottle  and DehydratorLab, in the process of Bai et al., since Bai is to any and all vegetables and fruits, and Han et al. disclosed it was known to treat green bananas and Pottle to dry to a powder any types of fruit or vegetable and DehydratorLab to dry at temperatures which would maintain a raw product.      One would have had  a reasonable expectation of success in making a comminuted green banana product, since it was known to separate the peel from the flesh of green bananas as disclosed by Han, and to use a two- step drying process as disclosed by Bai et al. and to make a raw fruit and banana flesh as disclosed by Bai et al. and Pottle, and to dry at room temperatures as disclosed by Bai et al.  and by  DehydratorLab to dry at temperatures which would maintain a raw product.
  
Claim 7 requires that the dried flesh is ground to a powder.  As it was known as disclosed by Han, to make a powder from green bananas and by Pottle and Bai et al. a fruit powder, it would have been obvious to further reduce the bananas to a powder as disclosed by Han, Pottle and Bai and DehydratorLab in the process of Bai et al.   
The limitations of claims 11 and 16, have been disclosed above and are obvious for those reasons.  
Claims 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. in view of Han and  Pottle and DehydratorLab as applied to claims 1, 7, 11, 16 above, and further in view of Banana Peels.
Banana Peels discloses 10 ways to use banana peels in your garden as a fertilizer.  One way is to chop the peels and add to the soil directly (“Chop the peels”).  No temperature is used in this process.  Claim 20 differs from the reference in the use of green banana peel.  However, since buying green bananas is common, nothing is seen that the peels would not have been green, before ripening, depending on how people like to eat bananas,  and Official Notice is taken of this.  Therefore, it would have been obvious to use green banana peels and to chop them.  Claims 20 and 26 have been amended as in claim 1.  These limitations have been disclosed above. It would have been obvious to treat green banana peel as disclosed by the process of the combined references as yet another type of fruit or vegetable product that can be dried.  One would have been motivated to treat green peel using the process of the combined references, in order to prepare the peel to be dried.  One would have had an expectation of success, since it was known to dehydrate dried fruits and vegetables and bananas as shown by the combined references.  
Claims 30-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Pottle and DehydratorLab,  and Banana Peels as applied to claims 1, 7, 11, 16, 20, 26 above, and further in view of High Purity.  
Claim 30 further requires adding green peel to a pharmaceutical grade liquid, and claim 33 that it is ethanol and propanediol or glycerin and claim 32 that it is 95% ethanol which can be stored for from 8-12 weeks, as in claim 33 and claim 35 where the mixture is filtered.  High Purity discloses that ethanol can be used for botanical extractions (title, and paragraph “Why Ethanol”).  As it is known to extract botanicals using ethanol, it would have been within the skill of the ordinary worker to extract,  in particularly ingredients, from Banana Peels using ethanol.  Official Notice is taken that banana peels have various nutritional and medicinal ingredients in them just as other fruits and vegetables have.  It would have been within the skill of the ordinary worker to store and filter the composition, in order to maintain the purity of the product.  Therefore, it would have been obvious to use ethanol in various purities to extract ingredients from banana peels.  One would have been motivated to use ethanol to extract ingredients as shown by High Purity, since the reference showed that it was known to extract ingredients using ethanol, and one would have had a high expectation of success that ethanol would extract ingredients from banana peels, since it was shown by High Purity that ethanol would extract such ingredients.  
			ARGUMENTS
Applicant's arguments 7-19-22  have been fully considered but they are moot do to the addition of a new primary reference.     
Applicant’s affidavit of 7-19-22 has been noted.  The affidavit does disclose that the various parameters such as chlorogenic acid, flavonoids and tryptophan are higher in the uncooked, green banana puree.  However, one would expect such results, since they would have been the same or nearly the same in an uncooked, unripe banana, absent a showing to the contrary.  In addition, a new reference has been applied which shows the use of uncooked fruit made into a powder.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH  8-30-2022